Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 06/14/2022.

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claims 1 and 10 have been amended to address the 112a issue regarding “external to the virtual access node.”
Examiner’s Response:
The amendment resolves the 112a issue regarding “external to the virtual access node.”
However, the amendment renders new 112a issue regarding “to detect a connectivity between the physical access node and the virtual access node.” Please see the details in the 112a rejection.

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach virtualization network functions on a virtual access node as implementations of a network function. Specifically, Applicant argues CAI teaches that current node stores the neighbor set table (NST) so the current node does not receive this identification information from another node in order to identify the neighbor nodes to the current node. Applicant further argues CAI does not teach a current node receives the identification information of neighbor nodes to perform a connectivity check from a node that is connected to the current node and therefore CAI does not receive a first message comprising identification information that identifies a virtualization network function (VNF) set operating on the virtual access node.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The Examiner relies on a combination of multiple references to teach Applicant’s argued limitations, so Applicant’s argument regarding the teachings of CAI alone, rather than the combination, is inappropriate. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Moreover, on page 11 of the outstanding Office Action, the Examiner explains “CAI teaches a node discovering identifications of other nodes in a neighbor set by the node itself, rather than being notified by ‘a physical access node or a network management system’.” Therefore, the Examiner combines BIRMIWAL to teach that a testing node receives identification from another connected node, wherein the identification identifies nodes to be tested (see pages 12-14 of the outstanding Office Action). Please see the complete Graham v. Deere analysis in the 103 rejection.
To address the newly added limitations “wherein the physical access node is external to the virtual access node … to detect a connectivity between the physical access node and the virtual access node,” a new reference OR (US 6,532,237 B1) is introduced. Please see the complete Graham v. Deere analysis in the 103 rejection. For a record of prosecution, another new reference HARDJASA (US 2017/0116685 A1) is also identified and included in Form 892 to teach the newly added limitations (see HARDJASA, Figs 1 and 3, and ¶ 31, 46). 
	
	
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite “the connectivity check of the first VNF based on the address information of the first VNF to detect a connectivity between the physical access node and the virtual access node.” The closest disclosure is ¶ [0246] of the PG Pub. of the present application which recites “a physical node sends a message such as an OAM message and a connectivity check message to a virtual node or a virtual proxy module. Optionally, alternatively, the virtual node or the virtual proxy module may send a message to the physical node to detect connectivity between the physical node and the virtual node after deconstruction.” In other words, ¶ [0246] indicates connectivity check between the physical access node and the virtual access node is determined by a message between the physical access node and the virtual access node. However, claims 1 and 10 are directed to connectivity check between the virtual proxy and the VNF, and namely connectivity check between internal components within the virtual access node, rather than connectivity check between the physical access node and the virtual access node. Because claims 1 and 10 teach or suggest that the virtual proxy on the virtual access node already receives a message from the physical access node, which means the connectivity check in claims 1 and 10 is not directed to the connection between the virtual access node and the physical access node. Instead, claims 1 and 10 teach or suggest a connectivity check between the virtual proxy on the virtual access node and the VNF on the virtual access node (also see Figs. 2b-2c and claims 3-7 and 12-16). Therefore, the bolded limitation renders 112a issue and Applicant is recommended to delete the limitation at issue. Dependent claims fail to cure the deficiency and thus are rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12, 14-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (U.S. Pub. No. 2015/0138948 A1), in view of IANSON (U.S. Pub. No. 2017/0208147 A1), and further in view of RAO (U.S. Pub. 2016/0164596 A1), and further in view of OR (U.S. 6,532,237 B1), and further in view of in view of BIRMIWAL (U.S. Pub. No. 2015/0195181 A1), hereinafter CAI-IANSON-RAO-OR-BIRMIWAL.
Per claims 1 and 10, CAI teaches “A method (Claim 20, ¶ [0016], A non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, implement a method for detecting a failed node in a structured network; there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query … The interface also sends a keep-alive query response) [Comment: the citations above are cited to teach the limitations in claim 10 for “a network interface”, :a memory”, and “a processor”.] for performing a connectivity check by a first [...given node...] …, wherein the method comprises: (ABSTRACT and ¶ [0004], detecting a failed node in a structured network…  instructing active nodes in the active group to send a keep-alive query to the current node… instructing passive nodes to listen for a keep-alive query from the current node and to reply with a keep-alive query response to the current node; An important characteristic and also the main reason why the keep-alive mechanisms are used in the distributed networks is that the keep-alive mechanisms proactively allow the detection of a node or connection outage before these nodes and connections are needed by the underlying applications or services) receiving, at a processor (Claim 20, when executed by a processor, implement a method) operating the [...given node...] … identification information that identifies a […neighbor node…] set …, wherein the […neighbor node…] set comprises at least one of service functions or network functions …, and wherein the […neighbor node…] set comprises a first […neighbor node…]; obtaining, by the processor operating the first [...given node...], the identification information … obtaining, by the processor operating the first […given node…], address information of the first [...neighbor node...] based on the identification information of the […neighbor node…] set and a […neighbor node…] list, wherein the […neighbor node…] list comprises a correspondence between the identification information and the address information of the first […neighbor node…]; (¶ [0046-0047], ¶ [0036], and ¶ [0066], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List. The Node ID is used to uniquely represent the node in the distributed overlay network, e.g., in the P2P network, the ID is the node's Peer ID. The IP address is used to transfer messages, including keep-alive messages, between the nodes…Table 1 shows an example of the NST for the node 212. From the table, it can be seen that node 212's neighbor nodes include nodes 202, 222, and 224. The IP address of node 202 is “192.168.0.100,”…The IP address of node 222 is “192.168.0.200”; the current node can communicate with the neighbor nodes and the basic information (e.g., ID and IP address) of the nodes has been exchanged. When a node joins or leaves the network, its neighbor nodes shall update their Neighbor Set 204; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other) and imitating, by the processor operating the first […given node…], a connectivity check of the first [...neighbor node...] based on the address information of the first […neighbor node…]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). [Comment: Also see ¶ [0051] and ¶ [0041] for the teachings of the connectivity check.]
However, CAI does not teach that the nodes are “virtual proxy” and “virtualization network function (VNF)” on a virtual access node. Therefore CAI does not teach a processor of “first virtual proxy” performing the connectivity check on a “virtualization network function (VNF)”. 
In analogous teaching of network nodes, IANSON teaches that a set of VNFs 108a-108c on virtual access nodes 106 wherein the VNF set comprises network functions (Fig.1, Fig.3, ¶ [0029], virtual network functions (VNFs 108 a to 108 c) used, for example, by various applications (APPS 106 a to 106 c), for example Traffic Steering applications, running on the network. VNFs 108 a to 108 c are implementations of a network function that can be deployed on a suitable NFV Infrastructure (NFVI) 122 (i.e. the totality of all hardware and software components that build up the environment in which VNFs are deployed), typically running as a virtual machine in a Hypervisor) connect with a virtual proxy which provides accesses among virtual nodes/components (e.g. NFVO 102, VNFM 110, VIM 120, component 118, VNFs 10, etc.), wherein the VNF set and the virtual proxy internal to a virtual system/node (Fig.1, 3, ¶ [0039], ¶ [0041-0042] and ¶ [0046], the request is intercepted by the proxy 200 and the contents read…a response from the VIM 120, for example, allocating the requested resources, is intercepted by the proxy 200 and forwarded to the VNFM 110 and also sent in near real time to the NFVO 102; shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120; the NFVO 102 may communicate to the proxy 200 which sources, for example, which VNFs 108 a to 108 c, APPS 106 a to 106 c, or VNFM 110 are authorized to be allocated which resource. In S502 of FIG. 4, the proxy 200 intercepts (or alternatively receives) and reads a request from a VNFM 110 to a VIM 120). [Comment: the virtual proxy can be implemented in an independent node 200 as shown in Fig.1 or can be implemented as a part of another virtual node VIM 120 as shown in Fig.3.]
Thus, given the teaching of IANSON, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a virtual proxy and a VNF of a VNF set on a virtual access node wherein the VNF set comprises network functions of IANSON into a node performing a connectivity check on another node of a node set based on ID-address correspondence of CAI, such that a virtual proxy would perform a connectivity check on a VNF of a VNF set on a virtual access node based on ID-address correspondence of the VNF set, wherein the VNF set comprises network functions. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of nodes (a virtual proxy and a VNF of a VNF set on a virtual access node wherein the VNF set comprises network functions) as taught by IANSON into another known method of a node performing a connectivity check on another node of a node set based on ID-address correspondence as taught by CAI to yield predictable and reasonably successful results (KSR MPEP 2143).
However, although CAI modified by IANSON (hereinafter CAI-IANSON) teaches that a network comprises a virtual proxy associated with a virtual node performing a connectivity check on a VNF of a VNF set, CAI-IANSON does not teach the network being an optical network, namely “an optical access network”. 
In analogous teaching of connectivity check, RAO teaches an OAM proxy (an intermediate node) in an optical network performing a connectivity check (Fig.1, ¶ [0098-0099], ABSTRACT, ¶ [0067], intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node; An exemplary optical transport network (OTN) 20 is shown in FIG. 1… optical switch nodes 22A-22 n (hereinafter referred to as “nodes” or “optical nodes”).
Thus, given the teaching of RAO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an OAM proxy in an optical network performing a connectivity check of RAO into a virtual proxy associated with a virtual node performing a connectivity check on a VNF of a VNF set of CAI-IANSON, such that a virtual OAM proxy in an optical network, associated with a virtual node, would perform a connectivity check on a VNF of a VNF set. One of ordinary skill in the art would have been motivated to do so because RAO recognizes that it would have been advantageous to detect a connectivity failure by an OAM proxy in an optical network to notify other nodes of the failure and to switch to a protection path (¶ [0098-0099], ABSTRACT, intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of a proxy (an OAM proxy in an optical network) as taught by RAO into another known method of a virtual proxy associated with a virtual node performing a connectivity check on a VNF of a VNF set as taught by CAI-IANSON to yield predictable and reasonably successful results of a virtual OAM proxy in an optical network associated with a virtual node performing a connectivity check on a VNF of a VNF set, especially given that RAO and IANSON are in the same field of performing connectivity check (KSR MPEP 2143).
However, CAI-IANSON modified by RAO (hereinafter CAI-IANSON-RAO) does not teach that the optical network comprising “a network node is deconstructed into a physical access node and a virtual access node … wherein the physical access node is external to the virtual access node … to detect connectivity between the physical access node and the virtual access node”. 
In analogous teaching of virtual network connectivity, OR teaches that a network node/system is destructed to comprise a physical access node and a virtual access node, wherein the physical access node is external to and connected to the virtual access node (Fig.6, Col.13, Ln.56-Col.14, Ln.14, A network diagram illustrating an example virtual hierarchical PNNI ATM network that is simulated and injected into the test node to aid in testing and debugging is shown in FIG. 6… The real portion 68 comprises a plurality of real nodes 66 labeled Node 1 through Node 4 that are connected by real links 67 … The virtual injected portion 62 comprises 12 virtual nodes … Virtual Nodes 4, 8 and 12 are combined to form a logical complex node 70 … To ‘connect’ the virtual network to the physical one, a special PTSE containing information about the link from Virtual Node 1 to real Node 3 … This link, from physical Node 3 to Virtual Node 1 … The link 78 from Virtual Node 1 to real Node 3 … The reverse link 80 … Node 3 transmits a PTSE advertising its link to its neighbor (i.e. Virtual Node 1 in this case) and in response to the reply, it opens up the link for traffic … ). 
Thus, given the teaching of OR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a physical access node external to and connected to a virtual access node of OR into connectivity check of CAI-IANSON-RAO, such that connectivity check would be performed for the connection between a physical access node and a virtual access node. One of ordinary skill in the art would have been motivated to do so because OR recognizes that it would have been advantageous to connect virtual network to physical network (Fig.6, Col.13, Ln.56-Col.14, Ln.14, A network diagram illustrating an example virtual hierarchical PNNI ATM network that is simulated and injected into the test node to aid in testing and debugging is shown in FIG. 6… The real portion 68 comprises a plurality of real nodes 66 labeled Node 1 through Node 4 that are connected by real links 67 … The virtual injected portion 62 comprises 12 virtual nodes … Virtual Nodes 4, 8 and 12 are combined to form a logical complex node 70 … To ‘connect’ the virtual network to the physical one, a special PTSE containing information about the link from Virtual Node 1 to real Node 3 … This link, from physical Node 3 to Virtual Node 1 … The link 78 from Virtual Node 1 to real Node 3 … The reverse link 80 … Node 3 transmits a PTSE advertising its link to its neighbor (i.e. Virtual Node 1 in this case) and in response to the reply, it opens up the link for traffic … ). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a network connection between a physical access node and a virtual access node as taught by OR into another known method of connectivity check as taught by CAI-IANSON-RAO to yield predictable and reasonably successful results (KSR MPEP 2143).
However, CAI teaches a node discovering identifications of other nodes in a neighbor set by the node itself, rather than being notified by “a physical access node or a network management system”. Therefore CAI-IANSON-RAO-OR does not teach “receiving, at a processor operating the first virtual proxy, a first message from the physical access node or a network management system that are external to the virtual access node, wherein the first virtual proxy is internal to the virtual access node, wherein the first message comprises identification information that identifies a virtualization network function (VNF) set operating on the virtual access node … obtaining … the identification information based on the first message”.
In analogous teaching of testing, BIRMIWAL teaches a set of applications running on a testing node and in other words the set of applications being internal to the testing node (Fig.1-3, ¶ [0029-0030], ¶ [0072], ¶ [0034], ¶ [0030], Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test. The instructions can be tangibly embodied in hardware, in software, or in combinations thereof … The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test; individual applications at application testing clients 110, 115, 120, 125; application testing clients 110, 115, 120, 125 can access and execute the identified application; different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops)). BIRMIWAL further teaches that the testing node receives identifications of the set of applications from an external server node (Fig.1-3, ¶ [0033-0034], ¶ [0010], ¶ [0036], Server system 105 can distribute the identifiers to application testing clients 110, 115, 120, 125, assigning respective application testing clients 110, 115, 120, 125 to test the identified application… In response to receipt of an identifier, application testing clients 110, 115, 120, 125 can access and execute the identified application. The identified application can be executed in accordance with one or more test routines; The server system can be programmed to transmit an identifier of a first application in the collection to a first of the application testing clients in response to receipt of a confirmation received from the first application testing client that testing of a second application in the collection is completed; server system 105 responds to the receipt of inspection results with an identifier of another application that is to be tested. In other implementations, server system 105 distributes such identifiers independently of the receipt of inspection results. For example, a queue of identifiers of applications to be tested can be built up at each application testing client 110, 115, 120, 125 by server system 105. In any case, after completing the testing of one application that requests dynamic content, application testing clients 110, 115, 120, 125 test a different such application) in order to test the network functions of the set of applications (Fig.1-3, ABSTRACT, ¶ [0029-0030], a collection of application testing clients each comprising one or more data processing devices, each client programmed to test applications that request dynamic web content by executing assigned applications; Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test …The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test, inspection of the content of the applications under test, inspection and recording of the messages sent to and received by the applications under test, and the preparation of logs of test results … different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops), execute different testing routines (e.g., with different test conditions)).
Thus, given the teaching of BIRMIWAL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node receiving identifications of an internal function set from an external network management server system for testing the internal function set as taught by BIRMIWAL into a testing virtual access node hosting a virtual proxy for testing a virtualization network function (VNF) set as taught by CAI-IANSON-RAO-OR, such that a testing virtual access node hosting a virtual proxy would receive identifications of an internal VNF set from an external network management system in order to test the internal VNF set. One of ordinary skill in the art would have been motivated to do so because BIRMIWAL recognizes that it would have been advantageous to identify different applications to test for different testing nodes (¶ [0036], server system 105 responds to the receipt of inspection results with an identifier of another application that is to be tested. In other implementations, server system 105 distributes such identifiers independently of the receipt of inspection results. For example, a queue of identifiers of applications to be tested can be built up at each application testing client 110, 115, 120, 125 by server system 105. In any case, after completing the testing of one application that requests dynamic content, application testing clients 110, 115, 120, 125 test a different such application). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of testing network functions (a testing node receiving identifications of an internal function set from an external network management server system for testing the internal function set) as taught by BIRMIWAL into another known method of testing network functions (a testing virtual access node hosting a virtual proxy for testing a virtualization network function (VNF) set) as taught by CAI-IANSON-RAO-OR to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 3 and 12, CAI further teaches “sending, via the network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a second message to the first [...neighbor node...] based on the identification information, wherein the second message comprises a destination that is/including the address information of the first [...neighbor node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) determining, by the processor, that the first [...neighbor node...] or connectivity of the first [...neighbor node...] is abnormal when a first response message is not received from the first […neighbor node..]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.


Per claims 5 and 14, IANSON further teaches a second VNF out of a set of VNFs (Fig.3, ¶ [0029], virtual network functions (VNFs 108 a to 108 c) used, for example, by various applications (APPS 106 a to 106 c), for example Traffic Steering applications, running on the network. VNFs 108 a to 108 c are implementations of a network function that can be deployed on a suitable NFV Infrastructure (NFVI) 122 (i.e. the totality of all hardware and software components that build up the environment in which VNFs are deployed), typically running as a virtual machine in a Hypervisor). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the connective check method as taught by CAI for a second VNF as taught by IANSON, the same way as for the first VNF recited in claims 1 and 10. Therefore CAI in view of IANSON teaches “wherein: the VNF set further comprises a second VNF, wherein the VNF list further comprises a correspondence between the identification information and address information of the second VNF, and wherein the method further comprises: obtaining, by the processor, the address information of the second VNF based on the identification information and the VNF list; and initiating, by the processor, the connectivity check of the second VNF based on the address information of the second VNF”. 

Per claims 6 and 15, IANSON further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query)  a third message to the second [...neighbor node...] based on the first message and the address information of the second [...neighbor node...], wherein the third message comprises a destination address including the address information of the second [...neighbor node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) and determining, by the processor, that the second [...neighbor node...] or connectivity of the second [...neighbor node...] is abnormal when a third response message is not received from the second VNF” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.

Per claims 8 and 17, CAI further teaches “wherein the […neighbor node…] list further comprises a correspondence between the identification information and address information of a second […given node..], and wherein the method further comprises: sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a fourth message to the second [...given node...], wherein the fourth message comprises a destination address including the address information of the second [...given node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) determining that the second [...given node...] or connectivity of the second [...given node...] is abnormal when a fifth response message is not received from the second […given node..]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…).
Moreover, IANSON further teaches a virtual proxy in a Virtualized Infrastructure Manager (VIM) (¶ [0041-0042] and ¶ [0046], shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120) and IANSON further teaches multiple VIMs (¶ [0059] and ¶ [0022], VIMs 120; the NFV Orchestrator (NFVO) interfaces directly with the VNFMs and the VIMs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have multiple virtual proxies wherein each proxy is located within a VIM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a first virtual proxy and a second virtual proxy of IANSON into a node performing a connectivity check on another node based on ID-address correspondence of CAI, such that a first virtual proxy would perform a connectivity check on a second virtual proxy based on ID-address correspondence of the second virtual proxy. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of nodes (a first virtual proxy and a second virtual) as taught by IANSON into another known method of a node performing a connectivity check on another node based on ID-address correspondence as taught by CAI to yield predictable and reasonably successful results of a first virtual proxy performing a connectivity check on a second virtual proxy based on ID-address correspondence (KSR MPEP 2143).

Per claims 19 and 20, IANSON further teaches “wherein the first virtual proxy is a virtual node proxy comprising an operation, administration, and maintenance (OAM) proxy, or a connectivity proxy” (Fig.1, 3, ¶ [0039], ¶ [0041-0042] and ¶ [0046], the request is intercepted by the proxy 200 and the contents read…a response from the VIM 120, for example, allocating the requested resources, is intercepted by the proxy 200 and forwarded to the VNFM 110 and also sent in near real time to the NFVO 102; shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120; the NFVO 102 may communicate to the proxy 200 which sources, for example, which VNFs 108 a to 108 c, APPS 106 a to 106 c, or VNFM 110 are authorized to be allocated which resource. In S502 of FIG. 4, the proxy 200 intercepts (or alternatively receives) and reads a request from a VNFM 110 to a VIM 120). [Comment: proxy 200 provides connectivity to other virtual nodes/components (e.g. NFVO 102, VNFM 110, VIM 120, component 118, VNFs 10, etc.) and thus provide access from one virtual node/component to another virtual node/component. Therefore proxy 200 is a virtual access node proxy and a connectivity proxy.]
In addition, RAO further teaches the proxy (intermediate node) being an operation, administration, and maintenance (OAM) proxy (¶ [0099], ¶ [0044], the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; OAM stands for Operation, Administration and Maintenance. Examples of OAM functions include continuity, connectivity and signal quality supervision). [Comment: the combination and motivation is the same as that of claims 1 and 10.]

Per claims 21-22, RAO further teaches a message being an OAM message or a connectivity check message (Fig.1, ¶ [0098-0099], ABSTRACT, ¶ [0067], intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node; An exemplary optical transport network (OTN) 20 is shown in FIG. 1… optical switch nodes 22A-22 n (hereinafter referred to as “nodes” or “optical nodes”).
Thus, given the teaching of RAO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a message being an OAM message or a connectivity check message of RAO into a testing message from a network management system to a virtual proxy of CAI-IANSON-RAO-OR-BIRMIWAL, such that a testing message from a network management system to a virtual proxy would be an OAM message or a connectivity check message. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of messages (an OAM message or a connectivity check message) into another known method of a testing message from a network management system to a virtual proxy as taught by CAI-IANSON-RAO-OR-BIRMIWAL to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CAI-IANSON-RAO-OR-BIRMIWAL, in view of TESSMER (U.S. Pub. No. 2015/0103679 A1).
Per claims 4 and 13, CAI further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a second message to the first [...neighbor node...] based on the identification information, wherein the second message comprises a destination address of including/that is the address information of the first [...neighbor node...]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10. 
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the second node is not received by the first node, the first node reports a malfunction to another node (e.g. neighbor nodes of the second node) (¶ [0046] and ¶ [0043], When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-OR-BIRMIWAL does not teach “sending, via the network interface, a second response message to the physical access node or the network management system when a first response message is not received from the first VNF”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from multiple tested devices, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting a test result to a network management system upon receiving a successful testing response of TESSMER into a virtual proxy testing a VNF of CAI-IANSON-RAO-OR-BIRMIWAL, such that a virtual proxy would send a test result to a network management system upon receiving a successful testing response from a VNF. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a connectivity test (a testing node reporting a successful test result to a network management system upon receiving a successful testing response) as taught by TESSMER into another known method of a connectivity test (a virtual proxy testing a VNF and receiving a response from the VNF) as taught by CAI-IANSON-RAO-OR-BIRMIWAL to yield predictable and reasonably successful results, especially given that TESSMER and CAI are in the same field of endeavor of network connectivity testing (KSR MPEP 2143).

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CAI-IANSON-RAO-OR-BIRMIWAL, in view of TESSMER (U.S. Pub. No. 2015/0103679 A1).
Per claims 7 and 16, IANSON further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a third message to the second [...neighbor node...], wherein third message comprises a destination address including the address information of the second [...neighbor node...]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the second node is not received by the first node, the first node reports a malfunction to another node (e.g. neighbor nodes of the second node) (¶ [0046] and ¶ [0043], When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-OR-BIRMIWAL does not teach “sending a fourth response message to the physical access node or the network management system when a first response is received from the first VNF and a third response message is received from the second VNF”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from multiple tested devices, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting a test result to a network management system upon receiving successful testing responses of TESSMER into a virtual proxy testing VNFs of CAI-IANSON-RAO-OR-BIRMIWAL, such that a virtual proxy would send a test result to a network management system upon receiving a successful testing responses from VNFs. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a connectivity test (a testing node reporting test result to a network management system upon receiving successful testing responses) as taught by TESSMER into another known method of a connectivity test (a virtual proxy testing VNFs and receiving responses from the VNFs) as taught by CAI-IANSON-RAO-OR-BIRMIWAL to yield predictable and reasonably successful results, especially given that TESSMER and CAI are all in the same field of endeavor of network connectivity testing (KSR MPEP 2143).


Per claims 9 and 18, IANSON further teaches “wherein the […neighbor node…] list further comprises a correspondence between the identification information and address information of a second […neighbor node…]; (¶ [0046-0047], ¶ [0036], and ¶ [0066], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List. The Node ID is used to uniquely represent the node in the distributed overlay network, e.g., in the P2P network, the ID is the node's Peer ID. The IP address is used to transfer messages, including keep-alive messages, between the nodes…Table 1 shows an example of the NST for the node 212. From the table, it can be seen that node 212's neighbor nodes include nodes 202, 222, and 224. The IP address of node 202 is “192.168.0.100,”…The IP address of node 222 is “192.168.0.200”; the current node can communicate with the neighbor nodes and the basic information (e.g., ID and IP address) of the nodes has been exchanged. When a node joins or leaves the network, its neighbor nodes shall update their Neighbor Set 204; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other), and wherein the method further comprises: sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a fourth message to the second […neighbor node…], wherein the fourth message comprises a destination address including the address information of the second […neighbor node…]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). 
Moreover, IANSON further teaches a virtual proxy in a Virtualized Infrastructure Manager (VIM) (¶ [0041-0042] and ¶ [0046], shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120) and IANSON further teaches multiple VIMs (¶ [0059] and ¶ [0022], VIMs 120; the NFV Orchestrator (NFVO) interfaces directly with the VNFMs and the VIMs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have multiple virtual proxies wherein each proxy is located within a VIM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a first virtual proxy and a second virtual proxy of IANSON into a node performing a connectivity check on another node based on ID-address correspondence of CAI, such that a first virtual proxy would perform a connectivity check on a second virtual proxy based on ID-address correspondence of the second virtual proxy. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of nodes (a first virtual proxy and a second virtual) as taught by IANSON into another known method of a node performing a connectivity check on another node based on ID-address correspondence as taught by CAI to yield predictable and reasonably successful results of a first virtual proxy performing a connectivity check on a second virtual proxy based on ID-address correspondence (KSR MPEP 2143).
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the second node is not received by the first node, the first node reports a malfunction to another node (e.g. neighbor nodes of the second node) (¶ [0046] and ¶ [0043], When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-OR-BIRMIWAL does not teach “sending, via a network interface, a sixth response message to the physical access node or the network management system when a fifth response message is received from the second virtual proxy”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from a tested device, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting test result to a network management system upon receiving a successful testing response of TESSMER into a first virtual proxy testing a second virtual proxy of CAI-IANSON-RAO-OR-BIRMIWAL, such that a first virtual proxy would send a test result to a network management system upon receiving a successful testing response from a second virtual proxy. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a connectivity test (a testing node reporting test result to a network management system upon receiving a testing response) as taught by TESSMER into another known method of a connectivity test (a first virtual proxy testing a second virtual proxy and receiving a response from the second virtual proxy) as taught by CAI-IANSON-RAO-OR-BIRMIWAL to yield predictable and reasonably successful results, especially given that TESSMER and CAI are all in the same field of endeavor of network connectivity testing (KSR MPEP 2143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456